DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-13 and 21-29 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a low frequency bias generator electrically connected to the susceptor assembly through an interface box to apply a low frequency bias to the susceptor assembly, the interface box comprising a DC blocking capacitor for DC isolation of the susceptor assembly,” as recited in claim 1, “wherein the plasma processing region comprises a vertical plasma source with an RF hot electrode and a return electrode positioned a distance above the top surface of the susceptor assembly and generates a remote plasma; and a low frequency bias generator electrically connected to the susceptor assembly to apply a low frequency bias to the susceptor assembly,” as recited in claim 21, and “wherein the at least one of the processing regions generates a direct plasma and the main deposition generator applies power to the gas distribution assembly and the susceptor assembly acts as a return electrode, the main deposition generator applying sufficient energy to ignite a plasma in the plasma processing region and not ignite a plasma in non-plasma processing regions; and a low frequency bias generator electrically connected to the susceptor assembly to apply a low frequency bias to the susceptor assembly,” as recited in claim 26 respectively.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 17, 2021